DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/29/2022 has been entered. Claims 8-9, and 16 have been amended. Claims 5-6 and 17-18 have been cancelled and claims 19-24 are new additions. Claims 1-4, 7-16 and 19-24 are pending. Applicants amendment to the claims have overcome claim objections previously set forth in the Non-Final Rejection mailed 01/31/2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2018/0215205 A1 – of record), in view of at least one of Tatsuta et al. (US 2019/0009615 A1 – of record) or Oba (US 2018/0319219 A1 – of record).
Claim Interpretation: The limitation “a designated mounting direction to a vehicle, wherein the tread portion has an outer tread end that is positionable on an outer side of the vehicle when mounted to the vehicle, an inner tread end that is positionable on an inner side of the vehicle when mounted to the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inner side from a tire outer side.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claims 1, 10, Maeda discloses a tire comprising a plurality of circumferential grooves 11c, 12c, 13c that extend continuously in a tire circumferential direction which delimit a plurality of land portions 16-19; wherein the outermost land portion 19 has a width w7 that is wider than the innermost land portion 18 width w6 and thus corresponds to an asymmetric tread pattern. The tread pattern is further configured to have a tire equator C disposed between an outer tread edge To and inner tread edge Ti. The plurality of circumferential grooves includes an outer circumferential groove 13 disposed in a region between the outer tread edge To and the tire equator C. The plurality of land portions includes an outer shoulder land portion 19 defined to continuously extend between the outer circumferential groove 13 and the outer tread end To in a tire axial direction, and to have a largest width in the tire axial direction of the plurality of land portions, see FIG. 1 above.
Maeda does not explicitly disclose the outer shoulder land portion has at least one first outer lateral groove that extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, and wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion is 0° - 20°.
[AltContent: arrow][AltContent: textbox (Outer sipes)][AltContent: textbox (Outer lateral groove)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Tatsuta discloses a tire suitable for having an optimized tread contact patch to suppress uneven wear of the tread, see [0001]. The tire does not specify a preferred mounting direction which implies the tread pattern is non-directional. Therefore, in considering the right side of FIG. 2 to be an outer side of the vehicle when the tire is mounted to the vehicle. Guidance provided by FIG. 2 reasonably discloses a tread pattern having an outer shoulder land portion with at least one first outer lateral groove extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, and wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion appears to be substantially within the claimed range of 0° - 20°; and wherein the outer shoulder land portion further has outer sipes that connect between the at least one first outer lateral grooves and the outer circumferential groove. As to the claimed range: [i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II). Thus, the depiction of the terminating portion of the outer lateral groove being substantially between 0°-15° is sufficiently specified to anticipate the claimed range.
In the alternative: Oba discloses a tire including treads having a predetermined orientation for mounting on a vehicle and divided into two shoulder land portions and two crown land portions, i.e. so - called four - rib tires, tends to have a large width and high rigidity. Thus, the four - rib tires may be expected to exert an excellent steering stability on dry roads. And further discloses having outboard shoulder lateral grooves 16 which extends from the outer tread edge To towards the tire equator C to thereby terminate within the outboard shoulder land portion 14; and wherein the outer shoulder land portion further has outer sipes that connect between the at least one first outer lateral groove and the outer circumferential groove. Additionally, the outboard shoulder grooves make an angle with respect to (wrt) the axial direction of the tire of equal to or more than 5° and equal to or less than 30° - (corresponds to the claimed range of 0°-20°). Oba further discloses such a configuration can improve traction on snow roads, see [0090] - [0091] and FIG. 8.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shoulder land portion of Maeda such that the outer shoulder land portion has at least one first outer lateral groove that extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, and wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion is 0° - 20° as reasonably suggested/taught by Tatsuta or Oba to provide the tire with the aforementioned benefits. Moreover, as to the claimed angle range: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 2, 11, 15, modified Maeda discloses the plurality of circumferential grooves further include a first inner circumferential groove 12, see Maeda FIG. 1, extending adjacent to the inner tread end Ti in a region between the inner tread end Ti and the tire equator C, wherein the plurality of land portions further includes an inner shoulder land portion 18 defined between the first inner circumferential groove 12 and the inner tread end Ti, see Maeda FIG. 1 above.
And wherein the inner shoulder land portion has at least one inner lateral groove that extending inwardly from the inner tread end in the tire axial direction and terminating in the inner shoulder land portion, see the left side of Tatsuta’s FIG. 2 above.

    PNG
    media_image3.png
    380
    563
    media_image3.png
    Greyscale

And with guidance provided by Tatsuta’s FIG. 2 above: a length, in the tire axial direction, of each inner lateral groove is 50% to 70% of a width of the inner shoulder land portion.
[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    345
    718
    media_image4.png
    Greyscale


And with guidance provided by modified Maeda FIG. 1 above: the inner shoulder land portion 18 is free of grooves and sipes continuously extending in the tire circumferential direction. It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 16, modified Maeda discloses the plurality of circumferential grooves further includes a first inner circumferential groove 12, see Maeda FIG. 1, extending in a region between the inner tread end Ti and the second inner circumferential groove 11, see Maeda FIG. 1; wherein the plurality of land portions further includes a crown land portion 17 defined between the outer circumferential groove 13 and the second inner circumferential groove 11 that is asymmetrically oriented in relation to the tire equator C to be closer to the outer tread end To than to the inner tread end Ti.
 And wherein the crown land portion 17 comprises, relative to the tire equator, an outer region and an inner region; and wherein, relative to the tire axial direction, the outer region extends a distance that is greater than a distance that the inner region extends, see rejection of claim 3 where the outer region comprises the first length and the inner region comprises the second length.
As to the claimed circumferential groove widths: Modified Maeda discloses the groove width W1 of the inboard shoulder main groove is more than the groove width W2 of the outboard shoulder main groove. Thereby, the inboard shoulder main groove exerts good drainage, and the occurrence of aquaplaning phenomenon can be effectively suppressed. In general, when the groove width W1 of the inboard shoulder main groove is more than the groove width W2 of the outboard shoulder main groove, if the difference between the width of the inboard shoulder land region and the width of the inboard middle land region is large, then the narrow width land region is liable to deform excessively, and the steering stability on dry road surface has a tendency to deteriorate, see [0015] - [0016]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a groove width of the outer circumferential groove and a groove width of the second inner circumferential groove are each greater than a groove width of the first inner circumferential groove to provide the tire with a means for exerting good drainage, and suppressing the occurrence of aquaplaning.
Regarding claims 3-4, modified Maeda discloses the plurality of circumferential grooves further includes a second inner circumferential groove 11 extending in a region between the inner tread end Ti and the tire equator C, wherein the plurality of land portions further includes a crown land portion 17 defined between the outer circumferential groove 13 and the second inner circumferential groove 11 to have a first length, in the tire axial direction, of a region between the outer circumferential groove 13 and the tire equator C that is greater than a second length, in the tire axial direction, of a region between the second inner circumferential groove 11 and the tire equator C. Modified Maeda does not explicitly disclose a difference between the first length and the second length is 20% to 80% of a width of the crown land portion. However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV). Moreover, one seeking to optimize the ground contacting portion of the tread would easily envision and/or as a matter of routine experimentation formed the claimed range since: Modified Maeda discloses the width of the outer middle land region 17 to which large ground contact pressure is applied during cornering is secured, therefore, it is possible that excellent dry grip performance and the uneven wear resistance performance are exerted, see Maeda [0050]. It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 12-13, modified Maeda discloses a middle land portion 16, see Maeda FIG. 1, having middle lateral grooves 17, see Oba FIG. 1, extending inwardly from the first inner circumferential groove 12, see Maeda FIG. 1, in the tire axial direction and terminating in the middle land portion 16; wherein the middle land portion 16 further has middle sipes 22, see Oba FIG. 1, continuously extending from the first inner circumferential groove 12 to a second inner circumferential groove 11 arranged between the first inner circumferential groove 12 and the tire equator C.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2018/0215205 A1 – of record), in view of at least one of Tatsuta et al. (US 2019/0009615 A1 – of record) or Oba (US 2018/0319219 A1 – of record) as applied to claim 1 above, and further in view of Nagase et al. (EP 3015286 A1 – of record).
Regarding claim 7, modified Maeda does not explicitly disclose the use of a second outer lateral groove. However, it is very common in the art to use lateral grooves in land portions of the tread to at least improve the drainage properties of the tire. 
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the Maeda’s outer shoulder land portion in the claimed manner since:
Nagase discloses a tire suitable for improved in the steering stability on dry road surface and wet performance in a well-balanced manner. The tire is configured such that an outer shoulder land portion 8B has at least one second outer lateral groove 11 extending outwardly from an outer circumferential groove 3B in the tire axial direction and terminating in the outer shoulder land portion 8B.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2018/0215205 A1 – of record), in view of at least one of Tatsuta et al. (US 2019/0009615 A1 – of record) or Oba (US 2018/0319219 A1 – of record) as applied to claim 1 above, and further in view of Murata (US 2010/0200134 A1), in view of Asano (JP 4729096 B2).
Regarding claim 19, while modified Maeda discloses the plurality of circumferential grooves further include a first inner circumferential groove 12, see Maeda FIG. 1, extending adjacent to the inner tread end Ti in a region between the inner tread end Ti and the tire equator C, and wherein the plurality of land portions further includes an inner shoulder land portion 18 defined between the first inner circumferential groove 12 and the inner tread end Ti, see Maeda FIG. 1 above; it does not explicitly disclose the use of an inner lateral groove. However, it is very common in the art to use lateral grooves in land portions of the tread to at least improve the drainage properties of the tire. 
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the Maeda’s outer shoulder land portion in the claimed manner since:
Murata discloses a tire suitable for enhancing uneven wear resistance with achieving higher levels of dry grip performance and wet performance, see abstract. 
[AltContent: textbox (Inner lateral groove)][AltContent: arrow]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The tire being configured to have an inner shoulder region Ri, having disposed thereon lateral grooves – (construed as at least one inner lateral groove) which extend from the inner tread edge TEi axially across the land portion to thereby terminate within the land portion.
Asano discloses a pneumatic tire capable of suppressing heel-and-toe wear on a shoulder land portion while maintaining drainage performance and improving noise performance, see page 17 paragraph 1. 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The tire is configured to have a shoulder land portion 5 – (construed as an inner shoulder land portion) having disposed thereon a lug groove 9 – (construed as an inner lateral groove). The lug groove being configured to have an angle of 20° or less wrt to the tire axial direction. Asano further discloses such a configuration provides a balance between drainage properties and noise performance, see page 21 paragraph 9 – page 22 paragraph 1. It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2018/0215205 A1 – of record), in view of at least one of Tatsuta et al. (US 2019/0009615 A1 – of record) or Oba (US 2018/0319219 A1 – of record) as applied to claim 1 above, and further in view of Nagase et al. (EP 3015286 A1 – of record), in view of Asano (JP 4729096 B2).
Regarding claims 20-21, modified Maeda does not explicitly disclose the use of a second outer lateral groove. However, it is very common in the art to use lateral grooves in land portions of the tread to at least improve the drainage properties of the tire. 
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the Maeda’s outer shoulder land portion in the claimed manner since:
Nagase discloses a tire suitable for improved in the steering stability on dry road surface and wet performance in a well-balanced manner. The tire is configured such that an outer shoulder land portion 8B has at least one second outer lateral groove 11 extending outwardly from an outer circumferential groove 3B in the tire axial direction in a straight manner and terminating in the outer shoulder land portion 8B.
Asano discloses a pneumatic tire capable of suppressing heel-and-toe wear on a shoulder land portion while maintaining drainage performance and improving noise performance, see page 17 paragraph 1. 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The tire is configured to have a shoulder land portion 5 – (construed as an outer shoulder land portion) having disposed thereon a lug groove 8 – (construed as a second outer lateral groove). The lug groove being configured to have an angle of 20° or less wrt to the tire axial direction. Asano further discloses such a configuration provides a balance between drainage properties and noise performance, see page 21 paragraph 9 – page 22 paragraph 1. Furthermore, as to the lug groove being straight over its entirety. Asano discloses the angle is measured from a straight line which connects the centers of the ends of lug groove. This at least implies the lug groove 8 maybe shape in a straight inclined manner. Moreover, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select a straight shape for the purpose of ensuring the lug groove maintains the desired angle of less than 20° wrt to the axial direction of the tire, see MPEP 2144.04. As to the first and second outer grooves having equal angles wrt the axial direction of the tire. As previously discussed, modified Maeda discloses the outboard shoulder groove/first outer lateral groove makes an angle wrt the axial direction of the tire of equal to or more than 5° and equal to or less than 30° - (corresponds to the claimed range of 0°-20°); and Asano discloses the lug groove 8/ second outer lateral groove makes an angle wrt the axial direction of the tire of 20° or less - (corresponds to the claimed range of 0°-20°). It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2018/0215205 A1 – of record), in view of at least one of Tatsuta et al. (US 2019/0009615 A1 – of record) or Oba (US 2018/0319219 A1 – of record) as applied to claim 1 above, and further in view of Murata (US 2010/0200134 A1), in view of Nagase et al. (EP 3015286 A1 – of record).
Regarding claims 22-24, while modified Maeda discloses the outer shoulder land portion further has at least one second outer lateral groove extending outwardly from the outer circumferential groove in the tire axial direction and terminating in the outer shoulder land portion, wherein the plurality of circumferential grooves further includes a second inner circumferential groove extending in a region between the inner tread end and the tire equator, wherein the plurality of land portions further includes a crown land portion defined between the outer circumferential groove and the second inner circumferential groove, see rejection of claims 1, 3, 7, 11 above; it does not explicitly disclose the use of a second crown lateral groove. However, it is very common in the art to use lateral grooves in land portions of the tread to at least improve the drainage properties of the tire. 
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Maeda’s crown land portion in the claimed manner since:
Murata discloses a tire suitable for enhancing uneven wear resistance with achieving higher levels of dry grip performance and wet performance, see abstract. 
[AltContent: textbox (Crown land portion)]
[AltContent: textbox (Second crown lateral groove)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner lateral groove)][AltContent: arrow]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

[AltContent: textbox (First crown lateral groove)]

The tire being configured to have a crown land portion to include the claimed first/second lateral grooves, see figure above – (construed as the crown land portion includes at least one first crown lateral groove extending inwardly from the outer circumferential groove in the tire axial direction, and terminating in the crown land portion, and includes at least one second crown lateral groove extending inwardly from the second inner circumferential groove in the tire axial direction, and terminating in the crown land portion). As to an opening of the at least one first crown lateral groove to the outer circumferential groove is disposed on an extension of the second outer lateral groove, see rejection of claim 11. As to the at least one first crown lateral groove is tilted relative to the tire axial direction in a direction opposite to direction of the at least one second outer lateral groove, see rejection of claim 14. As to the at least one first crown lateral groove and the at least one second crown lateral groove are disposed at different circumferential positions from one another along the tire circumferential direction, see Murata figure above. As to a first length in the tire axial direction of an outer region of the crown land portion that extends between an outer edge of the crown land portion and the tire equator is greater than a second length in the tire axial direction of an inner region of the crown land portion that extends between an inner edge of the crown land portion and the tire equator, see rejection of claim 3. As to a length in the tire axial direction of the at least one first crown lateral groove is 10% to 30% of the first length, and wherein a length in the tire axial direction of the at least one second crown lateral groove is 30% to 50% of the second length. With guidance provided by the figures, Murata substantially discloses the crown lateral grooves have a width that’s at least 30% of each of the claimed lengths – (construed as a length in the tire axial direction of the at least one first crown lateral groove is 10% to 30% of the first length, and wherein a length in the tire axial direction of the at least one second crown lateral groove is 30% to 50% of the second length). Moreover, it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. And one would have been motivated to select the claimed ranges in order to contribute to enhancement of uneven wear resistance with achieving higher levels of dry grip performance and wet performance, as Murata suggests its tread pattern is suitable for.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2018/0215205 A1 – of record), in view of at least one of Tatsuta et al. (US 2019/0009615 A1 – of record) or Oba (US 2018/0319219 A1 – of record), and further in view of Lee (KR 100879384), in view of Iwai (JP 5250063).
Claim Interpretation: The limitation “a designated mounting direction to a vehicle, wherein the tread portion has an outer tread end that is positionable on an outer side of the vehicle when mounted to the vehicle, an inner tread end that is positionable on an inner side of the vehicle when mounted to the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inner side from a tire outer side.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 8, Maeda discloses a tire whose tread pattern includes an outermost land portion 19 - having a width w7 that is wider than the innermost land portion 18 width w6 and thus corresponds to an asymmetric tread pattern. The tread pattern is further configured to have a plurality of circumferential grooves 11c, 12c, 13c that extend continuously in a tire circumferential direction which delimit a plurality of land portions 16-19. The plurality of circumferential grooves includes a third main groove 13 – (construed as an outer circumferential groove) disposed to extend in a region between an outer tread edge To and a tire equator C. The plurality of land portions includes an outer shoulder land portion 19 disposed to extend continuously between the outer circumferential groove 13 and the outer tread end To in a tire axial direction, and to have a largest width W7 in the tire axial direction of the plurality of land portions, see FIG. 1 above.
Maeda does not explicitly disclose the use of lateral grooves disposed on the outer shoulder land portion in the claimed manner. However, it is very common in the art to use lateral grooves in land portions of the tread to at least improve the drainage properties of the tire.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the Maeda’s outer shoulder land portion in the claimed manner since:
Tatsuta discloses a tire suitable for having an optimized tread contact patch to suppress uneven wear of the tread, see [0001]. The tire does not specify a preferred mounting direction which implies the tread pattern is non-directional. Therefore, in considering the right side of FIG. 2 to be an outer side of the vehicle when the tire is mounted to the vehicle. 

    PNG
    media_image7.png
    329
    512
    media_image7.png
    Greyscale

Guidance provided by FIG. 2 above, reasonably discloses a tread pattern having an outer shoulder land portion with at least one first outer lateral groove extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, and wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion appears to be substantially less than 45° wrt the axial direction of the tire.  – (Thus, the depiction of the terminating portion of the outer lateral groove being substantially between 0°-45° is sufficiently specified to anticipate the claimed range. In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II)).
In the alternative: Oba discloses a tire including treads having a predetermined orientation for mounting on a vehicle and divided into two shoulder land portions and two crown land portions, i.e. so - called four - rib tires, tends to have a large width and high rigidity. Thus, the four - rib tires may be expected to exert an excellent steering stability on dry roads. 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

And further discloses having outboard shoulder lateral grooves 16 which extends from the outer tread edge To towards the tire equator C to thereby terminate within the outboard shoulder land portion 14. Additionally, the outboard shoulder grooves make an angle with respect to (wrt) the axial direction of the tire of equal to or more than 5° and equal to or less than 30° - (corresponds to the claimed range of 0°-20°). Oba further discloses such a configuration can improve traction on snow roads. And to further improve the above – mentioned effect the outboard shoulder lateral grooves 16 may be curved smoothly such that the angles θ4 increase gradually toward the tire equator C, see [0090] - [0091] and FIG. 8. Thus, one would reasonably expect the terminating position of the outboard lateral grooves to maintain the range of 5° - 30° wrt the axial direction of the tire throughout its length, whether the outboard shoulder lateral groove is straight or smoothly curved as depicted above. 
As to the use of a second lateral groove:
Lee discloses an asymmetric tread pattern. The tread pattern having fourth kind grooves 40 – (construed as an outer shoulder circumferentially extending groove) and outer shoulder rib 150. The outer shoulder rib 150 having disposed thereon semi-transverse grooves 153. Advantageously provided so that the semi-transverse grooves are shifted from each other so that the center portions are connected to each other. Whereby, the connected centers improve the drainage performance of the shoulder portions, see page 7 paragraph 4. And with guidance provided by the figure below.  

    PNG
    media_image9.png
    538
    653
    media_image9.png
    Greyscale


The second outer lateral groove has a length, in the tire axial direction, that is 25% to 75% of a difference between a width of the outer shoulder land portion and the length, in the tire axial direction, of the at least one first outer lateral groove.
Furthermore, Iwai discloses a pneumatic tire. The tire is configured to have a shoulder land portion 6 – (construed as an outer shoulder land portion) having disposed thereon second shoulder lateral grooves 16 – (construed as a second outer lateral groove). The second shoulder lateral groove 16 being configured to extend from shoulder main groove 4 and terminate within the shoulder land portion 6. 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

And having an axial length L7 between 25% - 55% of the width of the shoulder land portion. This being advantageous for balancing the rigidity of the shoulder land portion and the edge effect of the second shoulder lateral grooves 16, see page 19 paragraph 6. It being noted, Lee’s second lateral groove length above is consistent with Iwai’s second lateral groove length. That is both are within 25% - 55% of the width of the shoulder land portion.
Thus, one would readily consider updating Maeda’s tread pattern to have a shoulder lateral groove with the claimed length as reasonably disclosed by Lee and Iwai, where such a groove length is advantageous for both improved drainage performance and offering a balance between rigidity of the shoulder land portion and edge effects provided by the groove.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shoulder land portion of Maeda such that the outer shoulder land portion has at least one first outer lateral groove in the claimed manner as reasonably suggested/taught by Tatsuta or Oba and have at least one second outer lateral groove in the claimed manner as reasonably suggested/taught by Lee and Iwai to provide the tire with the aforementioned benefits. As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2018/0215205 A1 – of record), in view of at least one of Tatsuta et al. (US 2019/0009615 A1 – of record) or Oba (US 2018/0319219 A1 – of record), in view of Lee (KR 100879384), in view of Iwai (JP 5250063), as applied to claim 8 above, and further in view of Nagase et al. (EP 3015286 A1 – of record).
Regarding claim 9, modified Maeda does not explicitly disclose the use of a crown lateral groove. However, it is very common in the art to use lateral grooves in land portions of the tread to at least improve the drainage properties of the tire.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the Maeda’s outer shoulder land portion in the claimed manner since:
Modified Maeda discloses the plurality of circumferential grooves further includes a second inner circumferential groove 11 extending in a region between the inner tread end Ti and the tire equator C, wherein the plurality of land portions further includes a crown land portion 17 defined between the outer circumferential groove 13 and the second inner circumferential groove 11, see Maeda FIG. 1
And Nagase discloses a tire suitable for improved in the steering stability on dry road surface and wet performance in a well-balanced manner. The tire is configured such that an outer shoulder land portion 8B has at least one second outer lateral groove 11 extending outwardly from an outer circumferential groove 3B in the tire axial direction and terminating in the outer shoulder land portion 8B; and where the crown land portion includes at least one first crown lateral groove 16 extending inwardly from the outer circumferential groove 3B in the tire axial direction, and terminating in the crown land portion 7B, and wherein an opening of the at least one first crown lateral groove 16 to the outer circumferential groove 3B is disposed on an extension of the second outer lateral groove 11, see Nagase FIG. 1.
Regarding claim 14, modified Maeda discloses the at least one first crown lateral groove 16, see Nagase FIG. 1, is tilted relative to the tire axial direction in a direction opposite to direction of the at least one second outer lateral groove 11, see Nagase FIG. 1.
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pgs. 14-15 that: The cited references at least fail to disclose or render obvious at least the independent claim 1 features that "the outer shoulder land portion has at least one first outer lateral groove extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, and wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion is 0 to 20°," as previously presented in independent claim 1. And further that turning to OBA, the Examiner also relies upon this reference to contend that paragraphs [0090] - [0091] disclose an angular range of 5 to 30° for an angle of at least one first outer lateral groove. However, we believe that paragraphs [0090] - [0091] only describe an angle θ4 that is range of 5° to 30°, and as shown by the angle θ4 in Fig. 8, this angle θ4 is plainly not an "an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion is 0 to 20°," since the angle θ4 is not even taken at the "terminating position in the outer shoulder land portion".
Examiner’s Response #1
Examiner respectfully disagrees. As discussed in the rejection, Oba explicitly discloses the angle θ4 of the outboard lateral grooves – (construed as first outer lateral grooves) are preferably wrt the axial direction of the tire of equal to or more than 5° and equal to or less than 30° - (corresponds to the claimed range of 0°-20°). And where such a configuration can improve traction on snow roads, see [0090] - [0091]. Moreover, as depicted in FIG. 8, Oba clearly intends for the angle θ4 to be measured between the center points of the lateral groove.
[AltContent: connector][AltContent: connector]
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Moreover, Oba discloses in order to further improve the benefit provided by the outboard shoulder groove, in some preferred embodiments, the outboard shoulder lateral grooves may be curved smoothly such that the angles θ4 increase gradually toward the tire equator C – (as depicted in partial reproduction of Fig. 8 above). This at least implies the outboard shoulder groove is intended to be a straight inclined groove. That is from end to end (including the terminating position) the angle is a constant angle within the range of 5° - 30°.
Applicant’s Argument #2
Applicant Argues on Pgs. 19-21 that: NAGASE fails to disclose or render obvious "wherein the at least one second outer lateral groove has a length, in the tire axial direction, that is 25% to 75% of a difference between a width of the outer shoulder land portion and length, in the tire axial direction, of the at least one first outer lateral groove," as previously presented in claim 8.
Examiner’s Response #2
Examiner respectfully disagrees. Applicant changed the scope of the claim by amendment necessitating a new ground of rejection.  Therefore, applicant' s arguments with respect to claim 8 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749